General rule that penal prosecution under municipal ordinance will not be restrained by injunction, applied to the facts.
                      No. 13502. OCTOBER 17, 1940.
William Bunn, Arthur Anderson, and J. B. Johnson brought suit against the City of Atlanta, alleging that they are members of the colored race, and are engaged in the business of transporting passengers for hire by motor vehicles known as taxicabs; that the city has adopted an ordinance which requires all owners or operators of taxicabs or automobiles for hire within the City of Atlanta to indicate on each side of the vehicle whether it is to serve white or colored passengers, that no operator shall carry white and colored passengers in the same vehicle, but shall serve one race to the exclusion of the other. It is alleged that the enforcement of the ordinance will deprive the plaintiffs of a clientele, causing them financial loss; that it denies to them civil rights; that it violates certain cited provisions of the State and Federal constitutions; and that if the plaintiffs violate the ordinance, cases will be made against them and they will be tried in the recorder's court, and will be convicted and fined or imprisoned for a violation of the ordinance. The prayer is for a decree declaring the ordinance void, and for an injunction restraining the city from enforcing it. On the hearing the prayer for injunction was denied, and the plaintiffs excepted.
This case is an effort to enjoin a criminal prosecution under a city ordinance, and is controlled by the decision of this court inPowell v. Hartsfield, Anthony v. Atlanta, 190 Ga. 839, *Page 49 
841 (11 S.E.2d 33), Ray v. Dalton, ante, 46 (11 S.E.2d 193). While the facts are not identical, they are the same in substance and involve the same principles of law.
Judgment affirmed. All the Justices concur, except Atkinson,P. J., who dissents.